Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 1 of 10 PageID 505



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION


 UNITED STATES OF AMERICA

 VS.                                     CASE NO: 2:06-cr-117-FtM-29MRM

 MICHAEL TERRILL FAIRCLOTH



                             OPINION AND ORDER

       This matter comes before the Court on defendant Michael

 Terrill    Faircloth’s   Rule    12     Motion   Challenging   A   Defective

 Indictment    (Doc.   #97),     filed    on   December   16,   2019.     The

 government’s Response (Doc. #98) was filed on January 22, 2020,

 and defendant’s Reply (Doc. #99) was filed on February 20, 2020.

 The Government filed an additional Response (Doc. #100) on April

 1, 2020.    For the reasons set forth below, the motion is denied.

                                         I.

       The relevant facts have been set forth by the government (Doc.

 #98, pp. 1-5) and stipulated to by defendant (Doc. #99, p. 1), and

 will therefore be adopted by the Court.          The Court summarizes the

 pertinent facts:

       On October 25, 2006, a federal grand jury in Fort Myers,

 Florida returned a one-count Indictment (Doc. #1) charging Michael

 Terrill Faircloth (defendant or Faircloth) with being a felon in

 possession of ammunition (the Possession of Ammunition Case).            In
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 2 of 10 PageID 506



 due course, defendant entered a plea of guilty pursuant to a Plea

 Agreement.       (Docs. #39, #41.)

       According     to   the     Presentence   Report,   defendant     qualified

 under   the   Armed      Career    Criminal    Act   (ACCA),    resulting    in   a

 Sentencing Guidelines range of 180 to 210 months imprisonment.

 (Doc. #72, p. 33.)        At the September 24, 2007 sentencing hearing,

 the Court granted a four-level reduction under the Sentencing

 Guidelines based on the government’s substantial assistance motion

 (Doc. #54), which resulted in a Sentencing Guidelines range of 120

 to 150 months imprisonment.             Petitioner was sentenced to 120

 months of imprisonment, followed by a term of 60 months supervised

 release.      (Docs. #51, #53.)         Defendant did not file a direct

 appeal.

       In late 2013, or early 2014, defendant was released to a

 halfway house in Miami, Florida.          On February 12, 2014, defendant

 failed to return to the facility and was placed on escape status.

 On March 14, 2014, defendant was indicted in the Southern District

 of Florida for Escape (the Escape Indictment).

       On   May    21,    2014,    defendant    was   arrested    on   the   Escape

 Indictment in Cape Coral, Florida, and was found in possession of

 a loaded firearm.        On July 9, 2014, defendant was indicted in the

 Middle District of Florida, Fort Myers Division, for possession of

 a firearm and ammunition by a convicted felon (the Possession of




                                        - 2 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 3 of 10 PageID 507



 a Firearm Indictment).       Defendant was convicted in a jury trial

 on January 28, 2016.

       On March 18, 2016, defendant filed a motion pursuant to 28

 U.S.C. § 2255 in the Possession of Ammunition Case asserting that

 the intervening decisions of Johnson v. United States, 135 S. Ct.

 2551 (2015) and Welch v. United States, 136 S. Ct. 1257 (2016)

 meant that he no longer qualified under the ACCA.           (Doc. #61.)    On

 July 15, 2016, the District Court issued an Opinion and Order (Doc.

 #62) finding the ACCA no longer applied to defendant, and setting

 the case for a full resentencing.

       On September 13, 2016, petitioner through counsel filed a

 Motion to Withdraw Plea. (Doc. #67.)           On October 19, 2016, the

 Court denied the motion because granting it would unduly prejudice

 the government.     (Doc. #71.)

       Under the new Sentencing Guidelines calculations, defendant’s

 sentencing range was 51 to 63 months imprisonment.           (Doc. #72, pp.

 1-2.)     The government continued to ask for the four level reduction

 based upon substantial assistance, which lowered the range to 33

 to   41   months   imprisonment.    On     December   5,   2016,   the   Court

 resentenced defendant to 41 months imprisonment, without a term of

 supervised release.     (Doc. #78; Doc. #84, p. 26.)         Judgment (Doc.

 #79) was filed on December 6, 2016.




                                    - 3 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 4 of 10 PageID 508



       Defendant      had   already   served     far   more     than   41   months

 imprisonment.       According to the Bureau of Prisons, a 41-month term

 would have been completed on April 21, 2009.                     Defendant had

 completed the 120-month prison term as of January 14, 2015. 1

       Defendant     appealed   the    Court’s    denial   of    his   motion    to

 withdraw his guilty plea in the Possession of Ammunition Case.

 The Eleventh Circuit affirmed the sentence and conviction on

 October 18, 2017.      (Cr. Doc. #87); United States v. Faircloth, 712

 F.   App'x    887    (11th   Cir.    2017).      Defendant’s     petition      for

 certiorari was denied on May 14, 2018.          Faircloth v. United States,

 138 S. Ct. 2012 (2018).

       On January 19, 2017, defendant was sentenced to 120 months

 imprisonment in the new Fort Myers case, to be served consecutive

 to the sentence imposed in the Southern District of Florida case.

 On May 6, 2019, defendant’s conviction in the new Fort Myers case

 was affirmed.       United States v. Faircloth, 770 F. App’x 976 (11th

 Cir. 2019).    The Supreme Court denied certiorari on March 2, 2020.

 Faircloth v. United States, 140 S. Ct. 1273 (2020).

                                         II.

       Defendant now seeks dismissal of the Indictment in the Fort

 Myers Possession of Ammunition case in light of Rehaif v. United



 1 Defendant was not released because of his two new indictments
 and sentencings in those cases.



                                       - 4 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 5 of 10 PageID 509



 States, 139 S. Ct. 2191 (2019).         The Supreme Court clarified in

 Rehaif that, “in a prosecution under 18 U.S.C. § 922(g) and §

 924(a)(2), the Government must prove both that the defendant knew

 he possessed a firearm and that he knew he belonged to the relevant

 category of persons barred from possessing a firearm.”                United

 States v. Reed, 941 F.3d 1018, 1020 (11th Cir. 2019) (quoting

 Rehaif, 139 S. Ct. at 2200).          The Indictment (Doc. #1) in this

 case did allege that defendant was a convicted felon, but only

 alleged “knowing” possession of ammunition.

        Defendant   asserts   that    this   Court   has     jurisdiction   to

 consider his motion pursuant to Fed. R. Crim P. 12(b)(3)(B)(v)

 “and     any   other   Statute,     Codification,   Rule      of   Court   or

 Constitutional provision applicable to this pleading.”             (Doc. #97,

 p. 1.)     Defendant asserts that the Indictment does not state a

 federal offense because it omits the now-required knowledge-of-

 status element, fails to track the statute or statutory language,

 and fails to contain a required reference to 18 U.S.C. § 924(a)(2).

 (Doc. #97, p. 4.)

        The government responds that defendant’s motion should be

 dismissed because the Court lacks jurisdiction to dismiss the

 Indictment because defendant is no longer serving the sentence on

 the charge in the Indictment.            Alternatively, the government

 argues the motion should be denied.         (Doc.   #98.)




                                     - 5 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 6 of 10 PageID 510



                                        III.

       A. Jurisdiction to Decide Motion

       The government asserts that the Court lacks jurisdiction to

 decide the pending motion because defendant cannot comply with the

 requirements of Fed. R. Crim. P. 12.          Generally, a motion alleging

 a defect in an indictment, including a failure to state an offense,

 “must   be   raised    by   pretrial    motion”.         Fed.   R.    Crim.   P.

 12(b)(3)(B)(v).       A Court may consider an untimely motion if a

 party shows good cause.         Fed. R. Crim. P. 12(c)(3).             A motion

 asserting that the court lacks jurisdiction “may be made at any

 time while the case is pending.”        Fed. R. Crim. P. 12(b)(2).

       “Federal courts are courts of limited jurisdiction, imbued

 with the authority to hear cases and controversies as prescribed

 by the Constitution or federal statute.”           United States v. Moore,

 954 F.3d 1322, 1332 (11th Cir. 2020) (citations omitted).                  While

 the cases cited by the government address the Rule 12 issue as a

 lack of jurisdiction by the district court, the Supreme Court has

 dictated a more cautious meaning for the word “jurisdiction.”                  A

 requirement found in the Federal Rules is properly classified as

 a   non-jurisdictional      claim-processing     rule,    which      nonetheless

 should be followed unless waived or forfeited.                  Nutraceutical

 Corp. v. Lambert, 139 S. Ct. 710, 714 (2019); Hamer v. Neighborhood




                                    - 6 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 7 of 10 PageID 511



 Hous. Services of Chicago, 138 S. Ct. 13, 16–17 (2017); Kontrick

 v. Ryan, 540 U.S. 443, 456 (2004).

       Even   when   a    federal   statute   is    involved,    not   all   time

 limitations are jurisdictional.          If a time bar is jurisdictional,

              a litigant's failure to comply with the bar
              deprives a court of all authority to hear a
              case. Hence, a court must enforce the
              limitation even if the other party has waived
              any timeliness objection. [ ] And, more
              crucially here, a court must do so even if
              equitable   considerations    would   support
              extending the prescribed time period. [ ]

              Given those harsh consequences, the Government
              must clear a high bar to establish that a
              statute of limitations is jurisdictional. In
              recent years, we have repeatedly held that
              procedural rules, including time bars, cabin
              a court's power only if Congress has “clearly
              state[d]” as much. [ ] “[A]bsent such a clear
              statement,. . .‘courts should treat the
              restriction as nonjurisdictional.’” [ ] That
              does not mean “Congress must incant magic
              words.” [ ] But traditional tools of statutory
              construction must plainly show that Congress
              imbued a procedural bar with jurisdictional
              consequences.

              And in applying that clear statement rule, we
              have made plain that most time bars are
              nonjurisdictional. [ ] Time and again, we have
              described filing deadlines as “quintessential
              claim-processing   rules,”   which  “seek   to
              promote the orderly progress of litigation,”
              but do not deprive a court of authority to
              hear a case. [ ]

 United    States    v.    Kwai     Fun   Wong,     575   U.S.    402,   408–10

 (2015)(internal citations omitted).               Here, Rule 12(b)(3) is a




                                      - 7 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 8 of 10 PageID 512



 claims processing rule which must be followed, but it is not

 jurisdictional.

       Other than Fed. R. Crim P. 12(b)(3)(B)(v), defendant relies

 on the unspecified “any other Statute, Codification, Rule of Court

 or Constitutional provision applicable to this pleading.”                    (Doc.

 #97, p. 1.)        “Federal courts have long recognized that they have

 an obligation to look behind the label of a motion filed by a pro

 se   inmate    and    determine      whether   the   motion   is,     in   effect,

 cognizable     under      a   different   remedial     statutory      framework.”

 United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990).

       Here, even if Rule 12(b) was jurisdictional, the Court could

 entertain defendant’s motion as a motion for writ of coram nobis.

 United States v. Denedo, 556 U.S. 904, 912–13 (2009)(“Because coram

 nobis is but an extraordinary tool to correct a legal or factual

 error, an application for the writ is properly viewed as a belated

 extension     of    the   original    proceeding     during   which    the   error

 allegedly transpired.”)           For purposes of this motion only, the

 Court accepts the government’s argument that defendant is no longer

 in custody pursuant to the conviction in this case.                   Therefore,

 defendant satisfies that requirement for a writ of coram nobis.

 United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002) (“A

 writ of error coram nobis is a remedy available to vacate a

 conviction when the petitioner has served his sentence and is no




                                        - 8 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 9 of 10 PageID 513



 longer in custody, as is required for post-conviction relief under

 28 U.S.C. § 2255.”).

        The Court concludes that it has jurisdiction to consider the

 relief requested by petitioner.             While jurisdiction exists, the

 Court also concludes that petitioner is not entitled to relief

 under Rule 12(b), both as a matter of Rule 12(b) procedure and on

 the substantive merits.

        B. Rule 12(b) Arguments

        Even though it is not jurisdictional, a defendant must comply

 with    Rule   12(b)’s    requirements       in   order    to   obtain     relief.

 Defendant cannot challenge the sufficiency of the Indictment under

 Rule 12(b)(3)(B)(v) because he had to do so by way of a “pretrial”

 motion.    Not only is the criminal case over, but defendant has

 fully completed his sentence.             Accordingly, relief under Fed. R.

 Crim. P. 12(b)(3)(B)(v) is not available to defendant.

        Defendant   also   seems      to   imply   that     an   Indictment    made

 defective by Rehaif results in a lack of jurisdiction over the

 criminal case, allowing relief under Fed. R. Crim. P. 12(b)(2).

 Such an argument, however, is unavailing.                 Defendant’s case was

 not “pending” within the meaning of Rule 12(b)(3)(B).                       United

 States    v.   Wellons,   289   F.   App’x    383,   384    (11th   Cir.    2008).

 Defendant’s case ceased to be “pending” as of November 17, 2017,

 when the Mandate (Cr. Doc. #88) issued from the re-sentencing




                                       - 9 -
Case 2:06-cr-00117-JES-MRM Document 101 Filed 05/18/20 Page 10 of 10 PageID 514



 appeal.    United States v. Elso, 571 F.3d 1163, 1166 (11th Cir.

 2009); United States v. Clarke, 150 F. App’x 969, 970 (11th Cir.

 2005).    Contrary to defendant’s argument, the filing of a habeas

 corpus motion does not render the criminal case “pending.”              Habeas

 corpus relief is sought in a separate civil proceeding. United

 States v. Morgan, 346 U.S. 502, 506 n.4 (1954) (citing Kurtz v.

 Moffitt, 115 U.S. 487, 494 (1885)).          Additionally, the Eleventh

 Circuit has held that a Rehaif defect does not result in a lack of

 subject matter jurisdiction.         United States v. Moore, 954 F.3d

 1322, 1332 (11th Cir. 2020); United States v. McLellan, 18-13289,

 2020 WL 2188875, at *5 (11th Cir. May 6, 2020).                  Contrary to

 defendant’s     arguments,     the    Indictment     is    not     otherwise

 insufficient on its face.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       Defendant’s Rule 12 Motion Challenging a Defective Indictment

 (Cr. Doc. #97) is DENIED.

       DONE and ORDERED at Fort Myers, Florida, this              18th     day

 of May, 2020.




 Copies:
 Defendant; AUSA




                                    - 10 -
